Citation Nr: 1439776	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  09-49 517	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cognitive disability, to include as secondary to the service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to September 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case is now under the jurisdiction of the Indianapolis, Indiana RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is established by evidence showing a current disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Secondary service connection is established by evidence demonstrating that a current disability was either caused by or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2013).

The Veteran submitted a claim for service connection for a cognitive disability manifested by memory loss, and has indicated that he believes the disease is due to exposure to herbicides during his active service in Vietnam.  See, e.g., Statement of Accredited Representation in Appealed Case received in December 2009.  He has also claimed service connection for the cognitive disability as secondary to his service-connected diabetes mellitus type II.  See VA Form 9 received December 2009.  He was provided a VA examination in October 2012 in relation to his claim.

In denying the Veteran's claim for service connection for the cognitive disability, the AOJ stated that the disability is not entitled to a presumption of service connection under the Agent Orange Act of 1991 and 38 C.F.R. § 3.309(e), and, "The available scientific and medical evidence does not support the conclusion that the condition at issue is associated with herbicide exposure."  However, the record includes a letter dated May 2008 from Ray D. Howell, M.D., that indicates the Veteran's diagnoses include "alteration of conscious episodes with Agent Orange exposure."  The October 2012 VA examination report is silent as to whether the cognitive disability is causally related to the Veteran's in-service exposure to herbicides.  Accordingly, the competent medical evidence suggests a connection between the Veteran's diagnosed cognitive disability and his in-service exposure to herbicides.  Whether there is such a connection is a medical question that must be addressed by an appropriately qualified medical professional.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, remand is necessary so that the Veteran may be provided a VA examination to determine whether the cognitive disability is caused by his in-service exposure to herbicides.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the October 2012 VA examiner opined the Veteran's cognitive disability is "less likely as not . . . caused by his service-connected Diabetes II."  The examiner's rationale for the opinion was, "This onset of memory problems preceded th[e] onset of his Diabetes II."  The examiner did not opine as to whether the cognitive disability was aggravated by the Veteran's service-connected disabilities.   See 38 C.F.R. § 3.310(b).  Furthermore, the examiner appears to have limited the scope of her inquiry to whether the cognitive disability was caused by the Veteran's diabetes.  However, the record suggests that the cognitive disability may have been caused by or aggravated by the Veteran's other service-connected disabilities.  For example, in VA treatment records dated July 2008, Bradley Mossbarger, Ph.D., states, "The current symptom picture including . . . memory lapses . . . would be consistent with a diagnosis of [posttraumatic stress disorder]."  The VA examiner did not consider whether the Veteran's memory-related symptoms are part and parcel to his service-connected posttraumatic stress disorder (PTSD) rather than a separate and distinct disability, as suggested in the record.  Therefore, the opinion is inadequate and a new VA examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's cognitive disability.  The claims file must be made available to the examiner and the examiner must note that the claims file was reviewed.  The examiner should discuss whether the Veteran's cognitive symptoms, to include memory loss, are part and parcel to his service-connected PTSD or whether they constitute a separate and distinct disability.  After review of the claims file, and if the examiner determines that the Veteran's cognitive symptoms are a disability separate and distinct from his PTSD, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the cognitive disability is caused by or related to service.

b.  If not, whether it is at least as likely as not (50 percent or more probability) that the cognitive disability was caused by or aggravated by any of the Veteran's service-connected disabilities.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale should be provided for any opinion given.

2.  After completion of the above, review the expanded record, including that submitted since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



